Exhibit 10.2

AMENDMENT TO EMPLOYMENT AGREEMENT

This AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and entered
into by and between Enstar Group Limited (the “Company”) and Richard J. Harris
(“Executive”) as of May 12, 2015.

BACKGROUND

WHEREAS, Executive and the Company are currently parties to that certain
Employment Agreement dated as of May 1, 2007, as amended by certain letter
agreements dated May 4, 2011, April 19, 2012 and August 11, 2014 (the “Existing
Agreement”);

WHEREAS, Executive has indicated a desire to resign from his current position
with the Company, but has agreed to remain with the Company as employee for an
additional period of time; and

WHEREAS, Executive and the Company wish to provide for the transition of certain
of Executive’s responsibilities under the Existing Agreement and to amend
certain of the terms thereof.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and other good and valuable consideration the
receipt and sufficiency of which is hereby acknowledged, and intending to be
legally bound hereby, the parties agree as follows:

TERMS

1. Change in Title. Effective as of August 15, 2015, Executive shall cease to
serve as the Chief Financial Officer of the Company, but will remain an employee
of the Company and will serve as its Executive Vice President, Finance. In such
role, Executive shall assist the Company’s new Chief Financial Officer with the
efficient discharge of the responsibilities of that position, including the
preparation of the Company’s financial statements, the management and oversight
of the Company’s system of internal controls, the preparation and filing of the
Company’s periodic filings with the U.S. Securities and Exchange Commission and
applicable insurance regulatory authorities, the preparation and filing of the
Company’s tax returns, and the maintenance of the Company’s relationships with
its investors, lenders, rating agencies, independent auditor and other third
parties providing support to the Company’s finance, accounting, treasury,
actuarial, investment or tax functions. Executive shall perform such other
duties as may from time to time be specified by the Chief Executive Officer of
the Company. The provisions of this Section 1 shall supersede the first two
sentences of Section 1.2(a) of the Existing Agreement effective as of August 15,
2015.

2. Term. Section 2.1 of the Existing Agreement is hereby amended to provide that
the Term (as defined in the Existing Agreement) shall end on March 31, 2016,
provided that the Term shall be automatically extended month-to-month thereafter
unless either party shall have given to the other party written notice of
termination of the Existing Agreement at least 15 days prior to the end of the
then current Term. Upon the termination of Executive’s employment, Executive
shall relinquish as of such date all titles and positions he had as an officer
and/or director of the Company and each of its affiliates, to the extent he held
such titles and positions, and, in the event the Company needs Executive’s
assistance to effectuate such actions, Executive shall provide it as requested.



--------------------------------------------------------------------------------

3. Basic Compensation. Notwithstanding Section 3.1 of the Existing Agreement,
Company shall pay to Executive: (a) a salary at his current monthly rate of
$101,846 from the date of this Amendment through July 31, 2015, and (b) a salary
at the monthly rate of $75,000 from August 1, 2015 to March 31, 2016. In the
event that the Term of Executive’s employment is extended past March 31, 2016
pursuant to Section 1 hereof, the parties shall negotiate in good faith to
determine the appropriate salary to be paid to Executive during such additional
period of time.

4. Performance Bonus. Notwithstanding Section 3.2 of the Existing Agreement,
(a) any bonus paid to Executive shall be determined by the Compensation
Committee of the Company’s Board of Directors in its discretion; and
(b) Executive will not receive any additional equity or other incentive awards
during the remainder of the Term.

5. Employee Benefits. Notwithstanding Section 3.3 of the Existing Agreement,
following July 31, 2015, the only benefits the Company will be obligated to
provide to Executive pursuant to the terms of the Existing Agreement shall be
(a) comprehensive medical and dental coverage pursuant to Section 3.3(c) of the
Existing Agreement, and the Company’s obligation to provide such medical and
dental benefits shall cease upon expiration of the Term, provided that if
Executive’s employment with the Company is terminated by the Company prior to
the end of the Term without Cause (as defined in the Existing Agreement), the
Company shall remain obligated to provide such medical and dental benefits until
March 31, 2016; and (b) payment from the Company to Executive of an amount equal
to 10% of Executive’s base salary earned each year as contribution to his
pension plan.

6. Vacation. Notwithstanding Section 3.4 of the Exiting Agreement, Executive
shall only be entitled to ten paid vacation days during 2016. In the event that
the Term of Executive’s employment is extended past March 31, 2016 pursuant to
Section 1 hereof, the parties shall negotiate in good faith to determine the
appropriate number of additional paid vacation days, if any, for Executive
during such additional period of time.

7. Severance. Notwithstanding anything in Article 4 of the Existing Agreement:

(a) If Executive’s employment with the Company is terminated for any reason
other than by the Company without Cause prior to the end of the Term, (i) the
Company shall not be obligated to make any further payments under this Amendment
or the Existing Agreement other than amounts that have been fully earned by, but
not yet paid to, Executive as of the date of such termination, (ii) the Company
shall not be obligated to continue to provide medical benefits coverage or any
other benefits to Executive or his family after the date of such termination,
and (iii) all outstanding unvested equity awards granted to Executive shall be
forfeited, except as expressly contemplated by Section 8 below.

(b) If Executive’s employment with the Company is terminated by the Company
without Cause prior to the end of the Term, (i) Executive shall continue to
receive the salary provided for in Section 3 of this Amendment, and
(ii) Executive shall remain eligible to receive performance bonuses provided for
in Section 4 of this Amendment.

 

2



--------------------------------------------------------------------------------

8. SAR Award Agreements. Notwithstanding any agreement between Executive and the
Company to the contrary:

(a) If Executive’s employment with the Company is terminated for any reason
other than by the Company without Cause prior to March 31, 2016, the existing
stock appreciation rights issued to Executive under the Enstar Group Limited
2006 Equity Incentive Plan by the Company (the “Existing SARs”) shall be
forfeited and shall be null and void.

(b) If Executive’s employment with the Company is not terminated prior to
March 31, 2016, or is terminated by the Company without Cause prior to such
date, one third of the Existing SARs shall become vested on such date and the
remaining two thirds of the Existing SARs shall remain outstanding until
July 31, 2016, but shall only vest in the event a “Change of Control” of the
Company as defined in the Enstar Group Limited 2006 Equity Incentive Plan occurs
on or prior to such date.

(c) All of the Existing SARs that vest pursuant to this Section 8 shall expire
on July 31, 2016 if not exercised by Executive prior to such date.

9. Noncompetition; Non-Solicitation. Notwithstanding Paragraph A on Exhibit A to
the Existing Agreement, the “Restriction Period” shall (a) expire with respect
to Paragraph A on Exhibit A on the later of December 31, 2016 or the termination
of Executive’s employment with the Company, and (b) expire with respect to
Paragraph C on Exhibit A on March 31, 2017.

10. Release. As a condition precedent to receiving any of the payments
contemplated by this Amendment, Executive shall execute and deliver to the
Company the General Release attached hereto as Exhibit A (the “Release”).

11. Additional Acknowledgments.

(a) EXECUTIVE ACKNOWLEDGES THAT HE HAS READ THIS AMENDMENT IN ITS ENTIRETY AND
UNDERSTANDS ALL OF ITS TERMS AND THAT HE KNOWINGLY AND VOLUNTARILY ASSENTS TO
ALL OF THE TERMS AND CONDITIONS CONTAINED HEREIN, INCLUDING WITHOUT LIMITATION,
THE WAIVER AND RELEASE CONTEMPLATED HEREBY, AND THAT HIS WAIVER OF RIGHTS OR
CLAIMS ARISING UNDER ANY STATUTE, LAW OR REGULATION IS IN WRITING AND IS
UNDERSTOOD BY HIM AND THAT EXECUTIVE HAS NO PHYSICAL OR MENTAL IMPAIRMENT OF ANY
KIND THAT HAS INTERFERED WITH EXECUTIVE’S ABILITY TO READ AND UNDERSTAND THE
MEANING OF THIS AMENDMENT OR ITS TERMS, AND THAT EXECUTIVE IS NOT ACTING UNDER
THE INFLUENCE OF ANY MEDICATION OR MIND-ALTERING CHEMICAL OF ANY TYPE IN
ENTERING INTO THIS AMENDMENT; AND

(b) EXECUTIVE ACKNOWLEDGES THAT THE COMPANY EXPRESSLY ADVISED HIM TO CONSULT
WITH AN ATTORNEY OF HIS CHOOSING PRIOR TO EXECUTING THIS AMENDMENT AND THE
WAIVER AND RELEASE CONTEMPLATED HEREBY.

 

3



--------------------------------------------------------------------------------

12. Choice of Law; Contract Interpretation.

(a) This Amendment shall be construed in accordance with and governed by the
laws of the Island of Bermuda, without regard to principles of conflict of laws.

(b) Executive agrees that the language of all parts of this Amendment shall be
construed as a whole, and according to its fair meaning, and not strictly for or
against Executive or the Company.

(c) As used in this Amendment, the term “affiliate” of any person or entity
shall mean any other person or entity that, directly or indirectly through one
or more intermediaries, is in control of, is controlled by, or is under common
control with, such first person or entity. For purposes of this definition,
“control” of an entity shall mean the power, directly or indirectly, either to
(i) vote 10% or more of the securities having ordinary voting power for the
election of directors (or persons performing similar functions) of such entity
or (ii) direct or cause the direction of the management and policies of such
entity, whether by contract or otherwise.

13. Complete Agreement. This Amendment, together with the Existing Agreement and
the Release, is complete and is the only agreement of the parties relating to
the matters addressed herein and supersedes any and all prior promises or
agreements made by, to or between the parties, whether written or oral, with
respect thereto.

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the
dates set forth below.

ENSTAR GROUP LIMITED

 

By:   /s/ Dominic Silvester       /s/ Richard J. Harris Name:   Dominic
Silvester       Richard J. Harris Title:   Chief Executive Officer       Date:
May 12, 2015       Date: May 12, 2015

 

4



--------------------------------------------------------------------------------

Exhibit A

GENERAL RELEASE

This GENERAL RELEASE (this “Release”) is made and entered into by and between
Enstar Group Limited (the “Company”) and Richard J. Harris (“Executive”) as of
May 12, 2015.

BACKGROUND

WHEREAS, Executive and the Company are currently parties to that certain
Employment Agreement dated as of May 1, 2007, as amended by certain letter
agreements dated May 4, 2011, April 19, 2012 and August 11, 2014 (the “Existing
Agreement”);

WHEREAS, Executive has indicated a desire to resign from his current position
with the Company, but has agreed to remain with the Company as employee for an
additional period of time; and

WHEREAS, Executive and the Company are entering into an amendment to the
Existing Agreement (the “Amendment”) to provide for the transition of certain of
Executive’s responsibilities under the Existing Agreement and to amend certain
of the terms thereof, and the execution and delivery of this Release by
Executive is a condition precedent to the receipt of any payments by Executive
under the Amendment.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and other good and valuable consideration the
receipt and sufficiency of which is hereby acknowledged, and intending to be
legally bound hereby, the parties agree as follows:

TERMS

1. Release.

(a) By countersigning and delivering to the Company this Release, and in
consideration of the payments and other benefits provided in the Amendment,
Executive hereby releases and discharges the Company, its present and former
parent corporations, its now or hereafter existing predecessors, joint ventures,
partners, affiliates, subsidiaries, successors, assigns and otherwise related
entities, and the respective incumbent and former shareholders, officers,
directors, members, managers, employees, consultants, agents, representatives,
fiduciaries of such entities and their respective successors and assigns and
their respective benefit plans (the Company, together with the persons listed in
this sentence being referred to collectively as the “Released Entities and
Persons” and each a “Released Entity or Person”), from any and all claims,
liabilities, demands or causes of action of whatever nature, known or unknown,
inchoate or otherwise, whether based in contract (written, oral, express,
implied or otherwise), any statute, regulation or other law (including common
law) or in equity, that Executive has ever had or could have had as of the date
of this Release, including, without limitation, any claim arising out of or in
any way connected with or related to Executive’s employment by the Company or
any of its affiliates and/or the Amendment to the Existing Agreement, which
includes the following:



--------------------------------------------------------------------------------

(i) any claim for additional pay, notice pay, severance pay, benefits,
incentives, awards, options, restricted stock awards, stock appreciation rights,
retention payments, commissions and/or bonuses, including under the Existing
Agreement, and benefit plan maintained by the Company or its affiliates, or the
Enstar Group Limited 2006 Equity Incentive Plan;

(ii) any claim regarding bias, age, sex, religion, religious creed, citizenship,
color, race, ancestry, national origin, veteran, familial or marital status,
sexual orientation or preference, genetic predisposition or carrier status,
physical or mental disability or past or present history of the same or any
other form of discrimination, including, without limitation, any rights or
claims under any Bermudian or other law, regulation or ordinance; and/or

(iii) any claim for: (A) harassment or retaliation; (B) intentional or negligent
infliction of emotional harm, defamation or any other tort; (C) fraud or
conversion; and (D) mental, physical or other personal injuries, or pain and
suffering.

If any claim is not subject to release, to the extent permitted by law,
Executive waives any right or ability to be a class or collective action
representative or to otherwise participate in any putative or certified class,
collective or multi-party action or proceeding based on such a claim in which
the Company or any other Released Entity or Person is a party.

(b) Should any provision of this Release be declared illegal or unenforceable by
any court of competent jurisdiction and cannot be modified to be enforceable,
excluding the general release language, such provision shall immediately become
null and void, leaving the remainder of this Release in full force and effect.
At the Company’s request, Executive agrees to execute and deliver to the Company
a revised release which will effectuate his intention to release the Released
Entities and Persons unconditionally, as set forth in accordance with this
Release, to the maximum extent permitted by law.

(c) Notwithstanding the foregoing, the release contained herein shall not apply
to any right or claim that may arise after the date on which Executive executes
this Release, or to the Company’s obligations under the Amendment.

(d) The release of claims contained herein shall not waive any rights Executive
may have been granted under the certificate of incorporation or bylaws of the
Company or any of its affiliates, the Existing Agreement or any other policy
relating to indemnification rights covering Executive’s actions on behalf of the
Company or any of its affiliates in the scope of and during the course of
Executive’s employment by the Company, including any insurance policies covering
such actions.

2. Choice of Law; Contract Interpretation.

(a) This Amendment shall be construed in accordance with and governed by the
laws of the Island of Bermuda, without regard to principles of conflict of laws.

 

2



--------------------------------------------------------------------------------

(b) Executive agrees that the language of all parts of this Amendment shall be
construed as a whole, and according to its fair meaning, and not strictly for or
against Executive or the Company.

(c) As used in this Amendment, the term “affiliate” of any person or entity
shall mean any other person or entity that, directly or indirectly through one
or more intermediaries, is in control of, is controlled by, or is under common
control with, such first person or entity. For purposes of this definition,
“control” of an entity shall mean the power, directly or indirectly, either to
(i) vote 10% or more of the securities having ordinary voting power for the
election of directors (or persons performing similar functions) of such entity
or (ii) direct or cause the direction of the management and policies of such
entity, whether by contract or otherwise.

IN WITNESS WHEREOF, the parties have duly executed this Release as of the dates
set forth below.

ENSTAR GROUP LIMITED

 

By:   /s/ Dominic Silvester       /s/ Richard J. Harris Name:   Dominic
Silvester       Richard J. Harris Title:   Chief Executive Officer       Date:
May 12, 2015       Date: May 12, 2015

 

3